          Case 1:20-cv-03137 Document 1 Filed 04/20/20 Page 1 of 7



James A. Hunter (JH-1910)
HUNTER & KMIEC
255 West 94th Street, No. 10M
New York, New York 10025
Tel:    (646) 666-0122
Fax:    (646) 462-3356
E-Mail: hunter@hunterkmiec.com

Attorneys for Plaintiff

                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK



DONNA HUNTER,
                                                                      ECF CASE
               Plaintiff,

                          – v. –                                    No. 20-cv-3137

FIRST BANCORP,
                                                                    COMPLAINT
               Defendant.


               Plaintiff Donna Hunter (“Plaintiff”), by her undersigned attorneys, pleads

for her complaint as follows:


                               JURISDICTION AND VENUE

               1.         This is an action for attorney’s fees as a remedial incident to the

recovery of “short-swing” profit under Section 16(b) of the Securities Exchange Act of

1934, as amended (the “Act”), 15 U.S.C. § 78p(b).

               2.         Jurisdiction is conferred on this Court by Section 27 of the Act, 15

U.S.C. § 78aa, and by 28 U.S.C. § 1331.

               3.         Venue lies in this District under Section 27 of the Act because the

purchase and sale of securities giving rise to the liability described in paragraph 9 below
          Case 1:20-cv-03137 Document 1 Filed 04/20/20 Page 2 of 7



were executed in ordinary brokerage transactions through the facilities of The NASDAQ

Stock Market LLC, a national securities exchange registered under Section 6 of the Act,

15 U.S.C. § 78f, and located in this District.


                                      THE PARTIES

               4.      Defendant First Bancorp (“First Bancorp”) is a North Carolina

corporation with principal offices at 300 SW Broad Street, Southern Pines, North

Carolina. At all relevant times, First Bancorp’s common stock was registered under

Section 12 of the Act, 15 U.S.C. § 78l, and listed for trading on the Nasdaq Global Select

Market.

               5.      Plaintiff is a natural person, a resident of the Commonwealth of

Pennsylvania, and a shareholder of First Bancorp.


                              FACTUAL ALLEGATIONS

               6.      Plaintiff has been represented in this matter by Hunter & Kmiec, a

general partnership formed under the law of the State of New York and engaged in the

practice of law.

               7.      Plaintiff hired Hunter & Kmiec to investigate “short-swing”

trading in First Bancorp’s common stock under Section 16(b) of the Act by First

Bancorp’s officers, directors, and significant shareholders. Plaintiff’s agreement with

Hunter & Kmiec entitled Hunter & Kmiec to a fair and reasonable fee contingent on

Hunter & Kmiec’s recovery of funds for First Bancorp.

               8.      Based on Hunter & Kmiec’s investigation, Plaintiff made demand

on First Bancorp alleging that one of its directors was obligated to make disgorgement to




                                             -2-
          Case 1:20-cv-03137 Document 1 Filed 04/20/20 Page 3 of 7



the company under Section 16(b). Plaintiff’s demand, delivered in the early hours of

March 17, 2020, identified the director in question as Thomas F. Phillips (“Phillips”).

               9.      According to the demand, Phillips realized recoverable short-swing

profit from (a) his sale of 763 shares of First Bancorp’s common stock at $40.50 per

share on December 18, 2019; and (b) his purchase of 4,081 shares at lower prices on

March 13, 2020. Plaintiff estimated the size of Phillips’s liability at $12,219.45.

               10.     Based in part on Plaintiff’s demand, First Bancorp investigated

Phillips’s trading, concluded that he was liable to the Company under Section 16(b), and

demanded disgorgement.

               11.     In satisfaction of his liability, Phillips tendered First Bancorp a

personal check payable in the amount of $12,219.45. Phillips delivered his check to First

Bancorp during the day on March 17, 2020, just hours after Plaintiff’s demand was made.

               12.     Attorneys for First Bancorp notified Plaintiff of the payment that

same afternoon. While thanking Hunter & Kmiec for their client’s letter, counsel made

plain that First Bancorp did not intend to compensate Hunter & Kmiec for their services

investigating and identifying the liability that yielded the recovery.

               13.     According to First Bancorp’s counsel, no compensation was due

Hunter & Kmiec because another attorney had notified First Bancorp of Phillips’s

liability before Plaintiff’s March 17, 2020 demand was received.

               14.     Despite Plaintiff’s repeated inquiries, First Bancorp has refused to

identify the competing claimant or the time of his demand, but the tight sequence of

events rules out a demand sent more than a few hours before Plaintiff’s own.




                                             -3-
          Case 1:20-cv-03137 Document 1 Filed 04/20/20 Page 4 of 7



               15.     Plaintiff’s research has unmasked the secret scrivener as Richard

Canedo, Esq. of Harrison Legal, PLLC (“Harrison Legal”).

               16.     Even if Mr. Canedo’s demand was delivered to First Bancorp a

few hours before Plaintiff’s, it is unlikely to have been the sole catalyst of the recovery.

               17.     Public records disclose that Mr. Canedo graduated from law school

in 2015 and was barred in New York in 2016. He has never tried, argued, or filed a civil

action. Searches for cases litigated by him in the federal PACER and New York State

eCourts databases return no results.

               18.     According to his biography on Harrison Legal’s website, Mr.

Canedo’s background is primarily transactional and academic in nature. The website

currently describes him as the firm’s “Director of A.I.”

               19.     Mr. Canedo has also been known in other matters to offer

reductions in disgorgement on the condition that the issuer kick a larger share of the

disgorgement back to his firm as an attorney’s fee. That First Bancorp received full

disgorgement in this case may well be due only to the additional pressure brought by

Plaintiff’s counsel, whose involvement dashed any prospect of a collusive bargain.

               20.     In any case, it is unlikely that Harrison Legal was paid for wresting

the profit from Phillips’s hands. The real reason Harrison Legal was remunerated to the

exclusion of Plaintiff’s counsel is that Mr. Canedo named the lowest price to go away.

               21.     Although First Bancorp has refused to disclose what it paid

Harrison Legal, other matters worked by Harrison Legal reveal that Mr. Canedo may

accept just a fraction of the fees customarily negotiated in Section 16(b) cases.




                                             -4-
             Case 1:20-cv-03137 Document 1 Filed 04/20/20 Page 5 of 7



                 22.   While this arrangement may delight First Bancorp, the law does

not award fees to the lowest bidder, or the faintest. It rewards the attorneys who supply

the “motivating cause” for the issuer’s recovery. Blau v. Rayette-Faberge, Inc., 389 F.2d

469, 474 (2d Cir. 1968).

                 23.   Those attorneys are Hunter & Kmiec. Without the diligent and

dogged intervention of Plaintiff’s counsel, it is implausible that First Bancorp would have

recovered the full amount Phillips owed.


                            SOLE CLAIM FOR RELIEF:
                         RECOVERY OF ATTORNEY’S FEES
                             UNDER 15 U.S.C. § 78p(b)

                 24.   Plaintiff realleges and incorporates by reference the allegations in

paragraphs 1-23 above.

                 25.   Acting pursuant to Section 16(b) of the Act, Plaintiff engaged

Hunter & Kmiec to investigate potential “short-swing” trading in First Bancorp’s

common stock. In that connection, Hunter & Kmiec reviewed Section 16(a) reports filed

by First Bancorp’s directors and officers and the holders of in excess of 10% of its

outstanding shares of common stock; researched the law applicable thereto; determined

that Phillips was liable to First Bancorp; computed the extent of his liability; and

prepared and delivered a statutory demand on First Bancorp notifying it of Phillips’s

liability.

                 26.   Prior to the receipt of Plaintiff’s demand, First Bancorp was

ignorant of its rights under Section 16(b) of the Act or wavered in prosecuting the same.




                                             -5-
          Case 1:20-cv-03137 Document 1 Filed 04/20/20 Page 6 of 7



               27.     As a direct and proximate result of Plaintiff’s services rendered

through Hunter & Kmiec, First Bancorp recovered short-swing profit from Phillips in an

amount equal to approximately $12,219.45.

               28.     As a remedial incident to the authority granted Plaintiff under

Section 16(b) of the Act, Plaintiff is entitled to recover a fair and reasonable attorney’s

fee in consideration for the services undertaken by her attorneys, Plaintiff having agreed

with Hunter & Kmiec that they would be entitled to a fair and reasonable fee contingent

on their recovery for First Bancorp.

               29.     First Bancorp has refused to reimburse Plaintiff for these legal

fees, despite receiving, accepting, and retaining the benefits provided by Plaintiff through

her attorney’s services as described herein.

               30.     Plaintiff respectfully requests an award of attorney’s fees in an

amount equal to $3,054.00, or approximately 25% of the $12,219.45 in short-swing profit

recovered for First Bancorp through her attorney’s services.

               31.     The fee described in paragraph 30 above is fair and reasonable in

light of the benefits conferred on First Bancorp by Plaintiff and the reasonable value of

Hunter & Kmiec’s services on her behalf.

                                 [prayer for relief follows]




                                               -6-
Case 1:20-cv-03137 Document 1 Filed 04/20/20 Page 7 of 7
